Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard E. Stanley Jr. (Reg. No. 45,662) on March 22, 2021.

The application has been amended as follows: 
19. (Amended Claim) An Internet of Things of claim 1.
Allowable Subject Matter
Claims 1-3, 5, 7-14, 16-19, and 21-23 are allowed.
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Zhang (CN 106207940 A)(English Translated) teaches “An electrical system, comprising: a power cable connector comprising: a housing comprising a first portion adapted to contain a conductive plug when inserted therethrough; a first layer arranged on at least a part of an inner wall of the housing; a 
Zhang (CN 106207940 A)(English Translated) does not teach “ a first antenna; and a reader coupled to the first antenna, wherein the reader is confiqured to provide wireless radio frequency energy to power the passive wireless measuring apparatus in the power cable connector and receiving temperature data via the first antenna.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-3, 5, 7-14, 16-19, and 21 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the new claim 22 Zhang (CN 106207940 A)(English Translated) teaches “An electrical system, comprising: a power cable connector comprising: a housing comprising a first portion adapted to contain a conductive plug when inserted therethrough; a first layer arranged on at least a part of an inner wall of the housing; a second layer arranged on the first layer so that the first layer is at least partially located between the inner wall of 
Zhang (CN 106207940 A)(English Translated) does not teach “a first antenna; and a reader coupled to the first antenna, wherein the reader is configured to provide wireless radio frequency energy to power the passive wireless measuring apparatus in the power cable connector and receiving temperature data via the first antenna.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 22, these limitations, in combination with remaining limitations of claim 22, are neither taught nor suggested by the prior art of record, therefore claim 22 is allowable.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 23 Zhang (CN 106207940 A)(English Translated) teaches “An electrical system, comprising: a power cable connector comprising: a housing comprising a first portion adapted to contain a conductive plug when inserted therethrough; a first layer arranged on at least a part of an inner wall of the housing; a second layer arranged on the first layer so that the first layer is at least partially located between the inner wall of the housing and the second layer; and a passive wireless measuring apparatus embedded into the second layer of the housing, wherein only in the case when the conductive plug 
Zhang (CN 106207940 A)(English Translated) does not teach “a first antenna; and a reader coupled to the first antenna, wherein the reader is configured to provide wireless radio frequency energy to power the passive wireless measuring apparatus in the power cable connector and receiving temperature data via the first antenna.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 23, these limitations, in combination with remaining limitations of claim 23, are neither taught nor suggested by the prior art of record, therefore claim 23 is allowable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831